Order entered June 24, 2015




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-15-00489-CV

                                 JOHN O'BRIEN, Appellant

                                               V.

   CARA BAKER, AS THE EXECUTRIX OF THE ESTATE OF KENNETH BAKER,
                              Appellee

                          On Appeal from the County Court at Law
                                 Rockwall County, Texas
                             Trial Court Cause No. PR14-10A

                                           ORDER
       We GRANT appellee’s June 22, 2015 unopposed second motion for extension of time to

file brief and ORDER the brief be filed no later than June 26, 2015.


                                                      /s/   CRAIG STODDART
                                                            JUSTICE